
	
		II
		111th CONGRESS
		2d Session
		S. 3497
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2010
			Mr. Brown of
			 Massachusetts (for himself and Mrs.
			 Feinstein) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands
		  Act to require leases entered into under that Act to include a plan that
		  describes the means and timeline for containment and termination of an ongoing
		  discharge of oil, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Prevention and Mitigation
			 Improvement Act of 2010.
		2.Response
			 plansSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end
			 the following:
			
				(q)Response plans
					(1)In generalNotwithstanding any other provision of this
				Act, in the case of each lease issued or renewed after the date of enactment of
				this subsection, the Secretary shall require the incorporation into the lease
				of a peer-reviewed response plan that describes the means and timeline for
				containment and termination of an ongoing discharge of oil (other than a de
				minimis discharge, as determined by the Secretary) at the depth at which the
				exploration, development, or production authorized under the lease is to take
				place.
					(2)Technological feasibilityBefore determining whether to issue a new
				lease under paragraph (1), the Secretary shall certify the technological
				feasibility of methods proposed to be used under a response plan described in
				that paragraph, as demonstrated by the potential lessee through simulation,
				demonstration, or other
				means.
					.
		3.Public/private task force on oil spill
			 response and mitigation
			(a)In generalThe Secretary of Energy, acting through the
			 Office of Science of the Department of Energy, shall use available funds in the
			 Ultra-Deepwater and Unconventional Natural Gas and Other Petroleum Research
			 Fund established under section 999H of the Energy Policy Act of 2005 (42 U.S.C.
			 16378), and such other funds as are necessary, to conduct a study, in
			 collaboration with the Office of Fossil Energy of the Department, on means of
			 improving prevention methodologies and technological responses to oil spills
			 and mitigating the effects of oil spills on natural habitat.
			(b)Task ForceAs part of the study required under this
			 section, the Secretary shall convene a task force composed of representatives
			 of the private sector, institutions of higher education, and the National
			 Academy of Sciences—
				(1)to assess the prevention methodologies and
			 technological response to the blowout and explosion of the mobile offshore
			 drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting
			 hydrocarbon releases into the environment;
				(2)to assess the adequacy of existing
			 technologies for prevention and responses to deep water oil spills; and
				(3)to recommend means of improving prevention
			 methodologies and technological responses to future oil spills (including
			 drilling relief wells) and mitigating the effects of the oil spills on natural
			 habitat.
				(c)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress, the President,
			 the Secretary of Homeland Security, the Administrator of the Environmental
			 Protection Agency, the Secretary of the Interior, and the Secretary of Defense
			 a report that describes the results of the study conducted under this section,
			 including a recommended standard for technological best practices for
			 prevention of and responses to oil spills, practice drills for emergency
			 responses, and any other recommendations.
			4.Study on Federal response to oil
			 spills
			(a)In generalThe Comptroller General of the United
			 States shall conduct a study of existing capabilities and legal authorities of
			 the Federal Government to prevent and respond to oil spills.
			(b)Deepwater Horizon incidentAs part of the study required under this
			 section, the Comptroller General of the United States shall assess the extent
			 to which the capabilities and authorities described in subsection (a) have been
			 fully used in the response to the blowout and explosion of the mobile offshore
			 drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting
			 hydrocarbon releases into the environment.
			(c)ReportNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that describes the results of the study conducted
			 under this section, including any recommendations.
			
